Third District Court of Appeal
                                State of Florida

                        Opinion filed October 19, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-2128
                        Lower Tribunal No. 17-16582
                           ________________


                            Jorge L. Romero,
                                   Appellant,

                                      vs.

                            Daysi E. Romero,
                                   Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Ivonne
Cuesta, Judge.

      Carlos M. Rippes; Ilene F. Tuckfield, P.A., and Ilene F. Tuckfield, for
appellant.

     Coral Way Law Center, and Miguel San Pedro, for appellee.


Before FERNANDEZ, C.J., and LOGUE and LINDSEY, JJ.

     PER CURIAM.

     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the
appellate court can not properly resolve the underlying factual issues so as

to conclude that the trial court's judgment is not supported by the

evidence[.]”); People's Tr. Ins. Co. v. Fernandez, 317 So. 3d 207, 209 n.1

(Fla. 3d DCA 2021) (noting that a trial court has “inherent authority to

reconsider and, if deemed appropriate, alter or retract any of its nonfinal

rulings prior to entry of the final judgment or order terminating an

action . . . .”).




                                     2